Citation Nr: 1820800	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a left knee disability, to include entitlement to separate compensable ratings.

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California.

The Board remanded this matter in September 2015 for a Board hearing.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A copy of the transcript is of record.

The Board remanded this matter in February 2016 for development.


FINDINGS OF FACT

1.  For the entire claims period the Veteran's left knee disability has been manifested by moderate laxity and instability, with painful motion severe enough to cause functional loss.

2.  For the entire claims period the Veteran's lumbosacral spine disability has been manifested by pain and an abnormal gait, with a combined range of motion of 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left knee disability based on recurrent instability have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.21, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for entitlement to a separate rating of 10 percent for limitation of flexion due to pain for a left knee disability have been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4. 1, 4.2, 4.21, 4.40, 4.45, 4.59 (2017).

3.  The criteria for a rating in excess of 20 percent for a lumbosacral spine disability have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.21, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).  VA has requested and received service personnel and medical records, private medical records, and has compiled VA medical records.  The Veteran does not assert that VA did not meet any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different rating for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. § 4.40, 4.59 (2017).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2017).  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Lumbosacral sprains are rated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  38 C.F.R. § 4.71a (2017).  That diagnostic code provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85; or, the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

A knee disability, under certain circumstances, may warrant separate ratings based on evidence showing limitation of flexion, limitation of extension, instability, or meniscal pathology.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; a 20 percent rating where limited to 30 degrees; a 10 percent rating where limited to 45 degrees; and 0 percent rating where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; a 40 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; a 20 percent rating where limited to 15 degrees; a 10 percent rating where limited to 10 degrees; and a 0 percent rating where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

For dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).  For symptomatic disability following removal of semilunar cartilage a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

In November 2008, the Veteran claimed that service-connected knee and spine disabilities worsened since the last examinations.  The Veteran stated in the Board hearing that back pain was severe enough to limit bending down to put on shoes and socks.  The Veteran also stated that instability was present in the left knee.

Knee

A July 2010 VA examination found left knee flexion from 0 to 95 degrees, with mild laxity at 30 degrees, and extension from 95 to 0 degrees.  The examiner noted tenderness, ligament instability, and an unsteady gait.

A VA medical record from July 2010 found left knee flexion from 0 to 115-125 degrees, and noted mild laxity on the varus stress test.

A May 2016 VA examination found left knee flexion from 0 to 130 degrees.  The examiner noted no ankylosis, instability, or crepitus.

An October 2017 VA examination found left knee flexion from 0 to110 degrees, and extension from 110 to 0 degrees.  Pain was noted on flexion and opined to cause functional loss.  The examiner noted no evidence of ankylosis, joint instability, or pain on passive range of motion or non-weight bearing testing.

The evidence shows subluxation and instability in the left knee.  The Veteran reported moderate left knee instability in the Board hearing.  The July 2010 VA examiner noted ligament instability, and another VA medical note from July 2010 noted mild laxity.  Although two examiners noted no instability, other records did find instability.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for instability under Diagnostic Code 5257 has been supported by the evidence throughout the period on appeal.  A higher rating of 30 percent is not warranted since no evidence of severe instability was found.

The evidence also shows limitation of motion due to pain.  Left knee flexion was limited to no less than 90 degrees throughout the entire appeal period, even after repetitions and when considering the effects of painful motion and functional loss.  VA treatment records and examinations show left knee flexion has consistently been more than 90 degrees, and thus not compensable.  Although flexion has not been limited to 60 degrees or less over the course of the appeal, the October 2017 examiner opined that painful motion resulted in functional loss.  Thus, the Board finds that the Veteran is entitled to a separate rating of 10 percent for limitation of flexion due to pain.  38 C.F.R. § 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Extension in the left knee was full to 0 degrees, including after repetition, throughout the entire appeal period.  VA treatment records and examinations show left knee extension has consistently been better than 5 degrees.  As extension has not been limited to worse than 0 degrees, a separate rating under Diagnostic Code 5261 is not warranted for the entire period under review, even with consideration of the functional impairments resulting from pain and other such factors.  38 C.F.R. § 4.71a (2017).

The Veteran has not complained of left knee locking, nor has any examiner or physician noted evidence of effusion or any meniscal pathology.  The evidence does not show ankylosis or genu recurvatum.  Therefore, separate ratings under those Diagnostic Codes are not warranted.  38 C.F.R. § 4.71a (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent based on knee instability.  However, the evidence supports the assignment of a 10 percent rating based on limitation of flexion.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  

Spine

A July 2010 VA examination showed thoracolumbar spine flexion from 0 to 60 degrees, extension from 0 to 10 degrees, and a combined range of motion of 40 degrees.  The examiner noted muscle spasms, tenderness, and an unstable gait which required use of a cane.

A VA medical record from July 2010 showed flexion from 0 to 90 degrees, extension from 0 to 5-10 degrees, and a combined range of motion of 150 degrees.

A VA medical record from June 2014 noted that spine ranges of motion decreased in all directions, but did not provide the ranges in degrees.

In May 2016, a VA examination showed flexion from 0 to 60 degrees, extension from 0 to 20 degrees, and a combined range of motion of 120 degrees.  Pain was noted on motion but opined to not cause functional loss.  The examiner noted no spasms, guarding, or ankylosis.  The examiner opined that the Veteran was not suitable for gainful employment based on chronic pain, reduced range of motion, and chronic use of narcotic prescriptions.

An October 2017 VA examination showed flexion from 0 to 80 degrees, extension from 0 to 30 degrees, and a combined range of motion of 120 degrees.  Pain was noted on motion and opined to cause functional loss.  The examiner noted no ankylosis, spasms, or guarding.

The evidence shows thoracolumbar forward flexion was limited to between 60 and 90 degrees throughout the entire appeal period.  The May 2016 and October 2017 examinations showed the combined range of motion to be 120 degrees.  Those combined ranges of motion are consistent with the August 2007 VA examination, which was the basis for the 20 percent rating.  Additionally, the noted abnormal gait is consistent with the 20 percent rating.  No higher rating is warranted since throughout the appeal period there has been no evidence of ankylosis or that forward flexion was limited to 30 degrees or less.  Thus, the Board finds that a 20 percent rating was supported by the evidence throughout the entire appeal period.  The evidence does not show incapacitating episodes that would warrant any higher rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a lumbosacral spine disability.  Therefore, the claim must be denied.



ORDER

Entitlement to a rating in excess of 20 percent for a left knee disability based on instability is denied.

Entitlement to a separate rating of 10 percent for limitation of flexion due to pain for a left knee disability is granted.

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


